Title: From John Quincy Adams to Abigail Smith Adams, 25 January 1806
From: Adams, John Quincy
To: Adams, Abigail Smith



Washington 25. January 1806.

The first thing I look for in all the letters I receive from Quincy, is that which relates to our children, who cannot speak for themselves, and both of whom we left indisposed, and when I find that they are well, I feel myself relieved thus far, and only hope that the rest of the letter may contain information equally pleasing, of all the other persons in whose welfare I am so deeply interested—Nothing could gratify me more then than your kind favour of the 9th: and 12th: where you give me so good an account of them both.—I rejoyce that George has been so well as to be able to attend his school so constantly, and that he has had the benefit of a school during the Winter—I am sure you will tell them that I always think of them when I write to you, and that above all things I hope they will be good and behave themselves so as to have Grandmamma’s approbation.
As New England has so long been in the practice of being the dupe of her Southern Neighbours, it is to be expected she will not very soon change it—Certainly if she is now a dupe in this respect, it is her own fault, as she is a most willing dupe—The measures now in contemplation are pretty well known to be the measures of New Englandmen; who are brought forward as the ostensible leaders, and perhaps are flattered with the opinion of having taken the management of affairs completely out of the hands of Southern Men—Under this system The Responsibility as well as the burden of our national affairs will rest upon New England, however hostile they may prove to her interests—But what can be said or done, when New England most eagerly lavishes her confidence upon those very characters who are the readiest to promote other interests at the expence of her own? So long as she chuses to be made the beast of burden to the Union, who can object against it?
On the subject of the business done and to be done with closed doors, it is of course not proper for me to say any thing abroad. But the most important of our public deliberations, relates to the State of our affairs with Great Britain—We have certainly great reason to complain of the conduct that Government is now pursuing towards us; and the principles she is advancing are such that if we submit to them without resistance, it will be equivalent to a total abandonment of all rights of neutral Commerce—I feel no disposition for my own part to abandon those rights; and I believe by a firm and determined opposition to her pretensions, at present we can bring her to relinquish them—But I am not without apprehensions that the temper with which our own Executive and Legislature have managed, and will continue to manage these controversies, will throw us into difficulties of a much more pernicious nature, and perhaps finally reduce us to the necessary abandonment even of the rights to which we are entitled—We commenced the Session with an apparent vigour and energy far beyond the tone which had for some years been in fashion. The public expressions of the Message were strong against Great Britain, and much stronger against Spain—But the general tendency of our public policy has uniformly been from the first day of the Session to this  to let down the chain of Resentment against Spain, and to wind up that against Britain—The Result of our proceedings will probably shew in a striking light this variation in the phases of our policy—The Hurricane of Animosity and of hostility against Spain, will gradually subside and die away, untill scarce a distant murmur of it will be heard; while the moderate breeze which first blew against Britain will freshen to a gale, untill the tempest will try the strength of our timbers to a degree which I cannot look forward to without concern—You will see a Bill we have now before us; a Bill, the title of which is for the protection and indemnification of American Seamen—Of its contents I need say nothing; if you will take the trouble barely to read it, you will draw your own conclusions as to the present State of our feelings respecting Great Britain—I have not a spare copy that I can send you; but it will unquestionably be published in the newspapers; it will probably not pass in its present shape, but whatever modifications it may receive, I know not what basis it affords for any measure upon the subject, that can avail us for the accomplishment of the promise in the title of the Bill.
I have also enclosed together with many other papers, a bill for the classification of the Militia, which is of considerable importance, and which perhaps my father may be curious to see—I have some doubts whether this or any thing much like it, will pass the two Houses of Congress—The Militia is a delicate subject to touch; and any valuable regulations concerning it press upon so many Constituents, that their Representatives will be cautious how they meddle very seriously with them.
The increase of the Navy, of which there has also been much talk since we met, has already become a desperate hope—Though one of the President’s friends this day told me, that we must now have a Navy; for that the President was made an Admiral last week—On asking an explanation of his meaning, he told me that the President had been with some of his Indian visitors last week on board one of the frigates rotting in the Eastern Branch (these were his own words) and at the moment when he ascended the ship’s sides, Captain Murray displayed the Admiral’s flag, in full luxuriance; and when the President left the Ship it was immediately struck—The inference of my informer that the 74’s must be built to support the dignity of the Admiral’s flag, may be correct, but I have still some distrust of the opinion.
We have had a few days of cold weather here, but it is now again very moderate and fine—The Season has been remarkably mild throughout the Continent—My Register of the Thermometer I still keep very regularly—from the 9th: to the 20t:. of this month was the only time during which we have had the usual severity of the Winter.
Mr: Bayard yesterday took his Seat in Senate; the first time this Session—Mr: Giles would probably have made his appearance at the same time, but on his way was overset, and broke his leg in a manner which is said to be very dangerous—Probably therefore we shall not see him this Session—General Jackson of Georgia is here, but lies very ill, said to be of a dropsy in the chest—
My own health remains pretty much as when I left you—Sometimes improving; at others feable—But in every State, well or ill, I am ever faithfully your’s.
